              Case 2:17-cv-00094-RAJ Document 262 Filed 04/12/19 Page 1 of 3




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
      ABDIQAFAR WAGAFE, et al., on behalf
 9    of themselves and others similarly situated,
                                                       No. 2:17-cv-00094-RAJ
10                          Plaintiffs,
                                                       NOTICE OF MOTION RENOTED
11           v.
                                                       (RE: PLAINTIFFS’ MOTION TO
12    DONALD TRUMP, President of the                   COMPEL DOCUMENTS WITHHELD
      United States, et al.,                           UNDER THE LAW ENFORCEMENT
13                                                     AND DELIBERATIVE PROCESS
                            Defendants.                PRIVILEGES)
14
                                                       RENOTE ON MOTION CALENDAR:
15                                                     May 3, 2019
16

17

18

19
            On April 12, 2019, the parties agreed to renote Plaintiffs’ Motion to Compel Documents
20
     Withheld Under the Law Enforcement and Deliberative Process Privileges (“Motion”) (Dkt. 260)
21
     from April 26, 2019 to May 3, 2019. The parties further stipulated that Defendants will file their
22
     opposition to the Motion by Friday, April 26, 2019.
23
            Pursuant to Local Civil Rule 7(l), Plaintiffs renote the Motion to Friday, May 3, 2019.
24
     Defendants have not filed a response to the Motion.
25

26

                                                                               Perkins Coie LLP
     NOTICE OF MOTION RENOTED                                             1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 262 Filed 04/12/19 Page 2 of 3




 1    Respectfully submitted,                        DATED: April 12, 2019

 2    s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
      s/ Sameer Ahmed                                s/ Nicholas P. Gellert
 3    Jennifer Pasquarella (admitted pro hac vice)   s/ David A. Perez
      Sameer Ahmed (admitted pro hac vice)           s/ Cristina Sepe
 4    ACLU Foundation of Southern California         Harry H. Schneider, Jr. #9404
      1313 W. 8th Street                             Nicholas P. Gellert #18041
 5    Los Angeles, CA 90017                          David A. Perez #43959
      Telephone: (213) 977-5236                      Cristina Sepe #53609
 6    jpasquarella@aclusocal.org                     Perkins Coie LLP
      sahmed@aclusocal.org                           1201 Third Avenue, Suite 4900
 7                                                   Seattle, WA 98101-3099
      s/ Matt Adams                                  Telephone: 206.359.8000
 8    Matt Adams #28287                              HSchneider@perkinscoie.com
      Northwest Immigrant Rights Project             NGellert@perkinscoie.com
 9    615 Second Ave., Ste. 400                      DPerez@perkinscoie.com
      Seattle, WA 98122                              CSepe@perkinscoie.com
10    Telephone: (206) 957-8611
      matt@nwirp.org                                 s/ Trina Realmuto
11                                                   s/ Kristin Macleod-Ball
      s/ Stacy Tolchin                               Trina Realmuto (admitted pro hac vice)
12    Stacy Tolchin (admitted pro hac vice)          Kristin Macleod-Ball (admitted pro hac vice)
      Law Offices of Stacy Tolchin                   American Immigration Council
13    634 S. Spring St. Suite 500A                   1318 Beacon Street, Suite 18
      Los Angeles, CA 90014                          Brookline, MA 02446
14    Telephone: (213) 622-7450                      Telephone: (857) 305-3600
      Stacy@tolchinimmigration.com                   trealmuto@immcouncil.org
15                                                   kmacleod-ball@immcouncil.org
      s/ Hugh Handeyside
16    s/ Lee Gelernt                                 s/ Emily Chiang
      s/ Hina Shamsi                                 Emily Chiang #50517
17    Hugh Handeyside #39792                         ACLU of Washington Foundation
      Lee Gelernt (admitted pro hac vice)            901 Fifth Avenue, Suite 630
18    Hina Shamsi (admitted pro hac vice)            Seattle, WA 98164
      American Civil Liberties Union Foundation      Telephone: (206) 624-2184
19    125 Broad Street                               Echiang@aclu-wa.org
      New York, NY 10004
20    Telephone: (212) 549-2616
      lgelernt@aclu.org
21    hhandeyside@aclu.org
      hshamsi@aclu.org
22
                                                     Counsel for Plaintiffs
23

24

25

26

                                                                              Perkins Coie LLP
     NOTICE OF MOTION RENOTED                                          1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 2                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 262 Filed 04/12/19 Page 3 of 3




 1
                                       CERTIFICATE OF SERVICE
 2
              The undersigned certifies that on the date indicated below, I caused service of the
 3
     foregoing document via the CM/ECF system that will automatically send notice of such filing to
 4
     all counsel of record herein.
 5
              DATED this 12th day of April, 2019, at Seattle, Washington.
 6

 7                                                      By: s/ Cristina Sepe
                                                        Cristina Sepe
 8                                                      Perkins Coie LLP
                                                        1201 Third Avenue, Suite 4900
 9                                                      Seattle, WA 98101-3099
                                                        CSepe@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                 Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                 1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144079197.1                                                                 Fax: 206.359.9000
